Citation Nr: 1126424	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-10 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial increased evaluation for major depressive disorder and posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

3.  Entitlement to an effective date earlier than January 3, 2005 for the grant of service connection and assignment of a 70 percent disability evaluation for major depressive disorder and PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young



INTRODUCTION

The Veteran had active military duty from March 1969 to January 1972 and from November 1973 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied service connection for hepatitis C.  In September 2009, the Board remanded the claim to schedule the Veteran for a Board hearing at the RO.  The Veteran failed to appear for the scheduled hearing and his request for such is deemed withdrawn.

The Board further notes that in a December 2010 rating decision, a decision regarding entitlement to special monthly compensation based on aid and attendance was deferred.  Adjudication of this matter is still pending before the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hepatitis C virus and contends that he thinks he might have contracted hepatitis C from sex or injection he got for gonorrhea in Vietnam in 1969.  


Service treatment records do not reflect the presence of any hepatitis C and the October 1974 separation examination revealed a normal abdomen and viscera.  Normal microscopic, urinalysis, and serology were recorded.  In addition, the Veteran's Report of Medical History, which he signed at separation from service, indicated that he did not have or had ever had "jaundice or hepatitis."  However, service treatment records dated in May and June 1970 show that on both occasions the Veteran complained of burning urination and an impression of gonorrhea was made for which he was treated.  Also in a Report of Medical History by the Veteran dated in November 1973 (entrance examination, second period of service), he indicated that he had "VD-Syphilis, gonorrhea, etc.".

In an April 2006 VA outpatient gastroenterology note, it was reported that the Veteran had recently found out by blood work that he had HVC [hepatitis C virus].  It was noted that he had no complaints at all and his LFTS [liver function tests] were always normal and he had normal ALb [albumin].  The Veteran reported that he had never used IVD, he snorted "coke" in Vietnam, and he thinks he might have contracted HCV from sex or injections he got for gonorrhea in Vietnam in 1969.  The physician explained the natural history, outcomes, current treatment options with side effects and response rate.  He noted that the Veteran had about a 25 percent chance of clearing the virus based on his genotype and race.  

A September 2006 VA examination report shows the Veteran with a diagnosis of hepatitis C with multiple risk factors.  In that report, it was noted that the Veteran had extensive IV drug and alcohol abuse.  Upon review of the claims folder and interview and examination of the Veteran by VA examiner, his impression was that the Veteran's lifestyle, including extensive illicit drug use, heavy alcoholic intake, and indiscriminate sexual behavior, is very likely the risk factor causing his hepatitis.  The examiner noted that in the absence of any military cause for the Veteran's hepatitis, such as injuries, surgery, trauma, blood transfusion, and the like, it is likely that his indiscriminate lifestyle, rather than military involvement, is the cause of his hepatitis C.  

The VA examiner did not consider that the Veteran was treated for gonorrhea while on active duty.  It has also been claimed that his substance abuse is a symptom of his service-connected psychiatric disability or was caused or aggravated by his service-connected psychiatric disability.

In a July 2010 rating decision, the RO granted service connection for a psychiatric disability and assigned a 70 percent disability evaluation effective from January 3, 2005.  In November 2010 the Veteran sent a letter in disagreement with the 70 percent evaluation assigned and the effective date of the award.  The RO has not issued a Statement of the Case (SOC) addressing these issues.  Where a timely notice of disagreement with an adverse decision has been submitted and the RO has not subsequently issued an SOC addressing the issue, the Board must remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.26 (2010).

In an October 2009 VA psychiatric examination report, it was noted that the Veteran had been drawing SSA disability benefits for depression for the last four months.  The RO/AMC should obtain and associate with the claims folder records pertinent to the Veteran's claim for SSA disability benefits as well as the medical records relied upon concerning that claim, and follow the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from SSA the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon concerning that claim.  

2.  Thereafter, the RO/AMC should forward the Veteran's claims folder to the examiner who performed the October 2009 VA psychiatric examination to determine the nature and etiology of the Veteran's polysubstance abuse disorder.  The examiner should provide an opinion whether it is at least as likely as not that any substance abuse the Veteran has or had is causally related to or aggravated by his service-connected major depressive disorder and PTSD.  If aggravated by his service-connected major depressive disorder and PTSD, what permanent, measurable increase in the severity of any polysubstance abuse is due to the service-connected disability.  The examiner is asked to provide a full discussion and reasoning for any opinion offered.  If the same examiner is unavailable, refer the claims folder to another examiner for review or schedule the Veteran for a new VA examination if necessary.

3.  Thereafter, the RO/AMC should forward the Veteran's claims folder to the examiner who performed the September 2006 examination to obtain an addendum etiology opinion regarding the Veteran's Hepatitis C.  The examiner is requested to review all pertinent records associated with the claims folder, specifically including the May and June 1970 service treatment records that show an impression and treatment for gonorrhea.  The examiner should also be notified as to whether any substance abuse is due to the Veteran's service-connected psychiatric disability.  

The examiner should discuss the Veteran's claim that he contracted hepatitis C from sex or injections he got for gonorrhea in Vietnam in 1969.  The examiner should opine as to whether it is at least as likely as not that the Veteran has hepatitis C that is causally or etiologically related to his military service or any substance abuse found to be secondary to service-connected psychiatric disability.  In so doing, the examiner is asked to provide a full discussion of all possible modes of transmission, specifically indiscriminate sexual behavior in service. 

3.  Provide the Veteran with an SOC as to the issues of entitlement to an initial evaluation greater than 70 percent disabling for a psychiatric disability and for an effective date earlier than January 3, 2005 for the award of service connection for a psychiatric disability.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2010).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

4.  After completing the above actions, the claims should be readjudicated.  If the benefits sought are not granted in full, the Veteran should be furnished an appropriate supplemental SOC and be afforded an opportunity to respond.  He should be advised that he must perfect an appeal with regard to this matter if he desires a Board review.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 



handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



